Title: To George Washington from Major General Robert Howe, 14 December 1779
From: Howe, Robert
To: Washington, George


        
          Dr Sir.
          Fish Kill [N.Y.] Decemr 14th 1779
        
        I am this moment Honour’d with your Excellency’s letter, of the 12th Instant, I shall endeavour to be at Morris Town on the day mentioned—Should the Arrangments I am to make in this Quarter, which my private letter will set forth, appear to your Excellency of such a Nature, as to render my attendance this way more important, than any service I can do by sitting upon the

Court Martial, you will please to countermand me—I am with the greatest respect Sir Your Excellency’s Most Obt Hum. Sevt
        
          Robert Howe
        
      